It is a distinct pleasure to
address the Assembly with a distinguished son of Africa
and a veteran freedom fighter in the presidency. His
election to preside over this last session of the closing
millennium is a fitting tribute to his outstanding qualities.
I congratulate him warmly and assure him of the total
support and cooperation of my delegation.
We also thank His Excellency Mr. Opertti for the
excellent manner in which he presided over the work of the
fifty-third session. The Secretary-General, Mr. Kofi Annan,
whose strong commitment to the cause of the United
Nations needs hardly be emphasized, has continued to lead
the Organization with vision, vigour and great dedication.
Mauritius welcomes very warmly the admission of the
Kingdom of Tonga, the Republic of Kiribati and the
Republic of Nauru to the United Nations.
The curtain will soon fall on our eventful twentieth
century, a century of tremendous achievements by mankind.
The wide world has been reduced to a global village
through progress in the field of science and technology
during this century. The political map of the world has
undergone tremendous transformation. It is hardly
recognizable from what it used to be at this century's outset.
Today, our world is made of independent nations, with
peoples themselves in charge of their destinies. On the
other hand, we did experience the horrors of wars in the
first half of the century but decided never to let it happen
again. We created the United Nations in the aftermath of
the Second World War as a forum for all nations to carry
forward together a common pledge for lasting world peace
and promote development and progress for all humanity.
During this century man has paradoxically also
created weapons of mass destruction that threaten his very
existence. Disarmament, including nuclear disarmament,
remains a major preoccupation for all of us as we step
into the new millennium. The United Nations,
representing the collective conscience of nations, has
endeavoured to serve humanity and the cause of peace
and development. The United Nations is the sole
mechanism through which universal peace can be secured.
We unanimously agree also that reforms to the Charter of
the United Nations are necessary — indeed, overdue —
as in its present form it does not reflect the tremendous
changes the world has undergone since the Organization
was founded half a century ago.
It is now almost six years since the General
Assembly established the Open-ended Working Group on
the Question of Equitable Representation on and Increase
in the Membership of the Security Council and Other
Matters Related to the Security Council. Progress has
been slow and has taken place on a limited set of issues
only.
What is lacking for the process to move forward is
political will on the part of some members. The fact is
that the Security Council in its present form is neither
adequately representative nor sufficiently transparent in its
work for its decisions to be universally accepted.
Mauritius supports the proposals of the Non-Aligned
Movement and of the Organization of African Unity
(OAU) on the reform of the Security Council. We appeal
to all Members of the United Nations to work together
constructively and advance the much needed reform
process expeditiously.
While the international community has largely been
successful in averting global wars, armed conflicts have
continued to endanger national, regional and international
peace. In particular, the African continent has continued
to be afflicted with conflicts, the worst being the crisis in
the Democratic Republic of Congo and the continued civil
war in Angola.
However, the international community should take
comfort in the fact that the leaders on the African
continent have spared no efforts to find solutions and
restore peace in the countries and areas in question.
Through tireless and extensive efforts of African leaders,
the OAU and the United Nations, and all the parties
concerned in the conflict in the Democratic Republic of
Congo, have signed the Lusaka Agreement in order to
8


restore peace and stability in the country. One of the
fundamental aspects of the Agreement is the deployment of
a United Nations peacekeeping force, with the task of
ensuring that all parties respect the terms of the Lusaka
Agreement. We deplore the fact that the United Nations
peacekeeping force has still not assumed its crucial
responsibility in the Democratic Republic of the Congo. We
call upon the Security Council to give due priority to this
matter so that a peacekeeping force is dispatched
expeditiously, as delay to do so may imperil the
implementation of the Agreement.
The rebellion in Angola continues because of arms
supplies from outside to the forces of destabilization. The
Security Council is fully apprised of this and confident that
those guilty of breaking the embargo on arms supply to
UNITA will be identified and held responsible. The people
of Angola have indeed suffered too long. We therefore
appeal to all nations to take necessary steps to ensure that
unscrupulous elements do not channel weapons to the
forces of rebellion in Angola out of their greed of monetary
windfalls. The international community needs to intensify
its efforts to end the rebellion in Angola.
The armed conflict between Ethiopia and Eritrea ended
with the signing recently of an agreement with the help of
the OAU and several African leaders and friendly countries.
We hope that the spirit in which the two countries have
agreed to end their differences will continue and that lasting
peace will return to the region. We are also heartened by
the fact that an agreement has been signed between the
parties concerned to end the internal strife in Sierra Leone.
We are confident that peace and stability will now return to
Sierra Leone.
In the Comoros, forces of destabilization have
continued to thwart the return to normalcy. Through tireless
efforts by the OAU and countries of the region, a
conference of all the Comoros parties concerned was held
earlier this year in Madagascar with a view to reaching an
agreement under which peace and stability would return to
the Comoros and territorial integrity and sovereignty would
be maintained. Unfortunately, the military coup derailed the
whole process. We therefore call for the establishment of
democratic rule in the Comoros so that the agreement
reached at the Antananarivo conference can be fully
implemented.
The Kosovo conflict has distressed us all. We have
witnessed the horrors of ethnic cleansing, massive
disruption of the life of a people and terrible destruction
inflicted on a country. We must all remember many
messages from the events in Kosovo. Humanity will not
sit idly by when people are flagrantly subjected to
genocide for reason of ethnic bigotry or political
expediency. Quick-fix military action to resolve
deep-rooted problems is not necessarily the best option.
The United Nations remains the most appropriate
mechanism for addressing issues that relate to
maintenance of international peace and security.
Mauritius is deeply distressed by the violence in East
Timor, the loss of so many innocent lives and the terrible
sufferings inflicted on the Timorese people in the
aftermath of the recent referendum. We welcome the
action undertaken by the United Nations to send a
peacekeeping force to restore peace and security on the
island. The verdict of the referendum must be respected
by the Indonesian Government and all parties concerned.
In the Middle East, the determination shown by the
new Prime Minister of Israel, Mr. Ehud Barak, to move
the peace process forward, together with President Arafat,
is most encouraging not only to the parties concerned in
the region but also to the international community as a
whole. This moment of great optimism must be seized in
order to work out a comprehensive and just settlement
that will bring lasting peace and stability to the region.
In 1996 our delegation, led by the Prime Minister of
Mauritius, The Honourable Navinchandra Ramgoolam,
drew special attention to the situation in Fiji. We are
pleased that the new constitutional process under which
general elections were recently held has removed the
iniquities which were written into that nation's
Constitution before. We welcome this change and
congratulate the people of Fiji on their courage and
determination to bring the change in a democratic and
peaceful manner.
(spoke in French)
Conflicts and wars, even after they have ended,
invariably leave serious humanitarian situations behind
them. The humanitarian crises in Africa seem of little
interest to the cameras of international television
networks. There are more than 12 million people who
need urgent humanitarian assistance in Africa. The
humanitarian agencies have received only $352 million
although their needs for Africa in 1999 are in the order of
$796 million.
Peacemaking efforts must be supported by effective
humanitarian aid, especially for refugees. The host
9


countries, already faced with their own difficulties, cannot
take on this heavy burden. To give lasting peace a real
chance, it is also necessary to support the return of refugees
so as to make the stabilization of society possible. A special
financing effort on the part of the international community
is necessary to that end.
(spoke in English)
Respect for human rights is of primordial importance
for the prevention of conflicts and for the maintenance of
durable peace. We believe that all countries should make
strict adherence to the human rights instruments of the
United Nations a matter of national priority. We in
Mauritius always place human rights high on our national
and international agenda. Mauritius was honoured to host
the First OAU ministerial conference on human rights, held
earlier this year in the context of the celebration of the
fiftieth anniversary of the Universal Declaration of Human
Rights. The conference reviewed the human rights situation
in Africa and adopted a declaration and plan of action
which aim at strengthening the promotion and protection of
human rights.
We have witnessed gross violations of human rights,
particularly under military regimes. In this regard, the
decision at the recent OAU summit in Algiers to exclude
from that organization those leaders who assume power in
the continent through military coups is an important step
that will help the cause of democracy and human rights.

Mauritius has welcomed the International Criminal
Court and was amongst the first to ratify the Statute
establishing it. We look forward to an early conclusion of
the work of our experts who are currently engaged in
finalizing the rules to enable the International Criminal
Court to commence its work.
The easy availability of light and small-calibre
weapons has given rise to numerous conflicts, particularly
in Africa. These small arms, besides exacerbating conflicts,
give rise to social disruption, insecurity, instability, violence
and crime. In view of the magnitude of the problem, the
OAU summit in Algiers last July decided to convene a
regional conference to address the issue fully. We urge the
international community to take measures to control the
flow of small arms.
Disarmament is essential for international peace. It
is regrettable that the threat of nuclear holocaust will
accompany humanity into the new millennium because of
the international community's failure to work out a regime
for the total elimination of nuclear weapons. Under the
Treaty on the Non-Proliferation of Nuclear Weapons and
the Comprehensive Nuclear-Test-Ban Treaty we have
taken important steps on the issue of nuclear
disarmament, but these alone cannot eliminate the threat
of nuclear weapons. Mauritius continues to be firmly of
the belief that the best way for the international
community to address the nuclear disarmament issue
effectively is to establish a clear timetable for nuclear-
weapon Powers to commit themselves to dismantle all
nuclear weapons and for all nations to commit themselves
to not develop such weapons in the future. So far we
have adopted half-way measures only; it is time for a
bold step to be taken that would eliminate nuclear
weapons once and for all.
Chemical weapons, as weapons of mass destruction,
can inflict untold miseries on their victims. The
Convention on Chemical Weapons — a very significant
achievement — must be adhered to by all nations,
particularly countries that have chemical weapons in their
possession.
The lives of many people around the world, in
Africa in particular, continue to be affected by landmines.
We believe it is the responsibility of all nations to address
this problem collectively. We appeal to those countries
that have not yet acceded to the Ottawa Convention on
anti-personnel mines to do so and also to contribute
financially to the efforts to remove all landmines.
Peace, security and development are indivisible and
mutually reinforcing. As we stand at the threshold of the
twenty-first century we have a historic opportunity to
create a long-term visionary strategy for the sustainable
development of all countries of the world, in particular
African States, and thus promote international peace and
security. This is extremely important if we really want to
avoid the marginalization in the wake of the irreversible
process of globalization and unbridled liberalization. It is
increasingly being realized that market forces alone
cannot resolve the problems of poverty, deprivation and
marginalization, particularly in Africa, which comprises
the largest number of least-developed countries. The
United Nations system, in our view, has an important role
to play in this respect as there is a crying need for
coherence in the formulation and implementation of
policies in the trade, finance and social sectors.
10


It is true that globalization brings both challenges and
opportunities, but to many developing countries the
challenges are proving overwhelming. But there does not
seem to be any alternative, in a world characterized by the
“pensée unique”, to making the necessary adjustments to
join a fast globalizing world economy. Higher levels of
investment; technology transfer; and institutional, human
resource and infrastructure capacity-building, will be
required especially for African countries, if they are to
make the necessary transition.
The developed world and the major financial and
trading organizations must be not only cognizant of the
situation but also responsive to the constraints on and needs
of the developing world in general and the least-developed
countries and vulnerable small island developing States in
particular.
The heavy debt burden, the declining level of official
development assistance — which currently stands at 0.22
per cent of gross domestic product compared to the target
of 0.7 per cent — and insignificant private investment
flows into Africa do not allow many African countries to
implement successfully the necessary adjustment
programmes to compete effectively in the world market.
Only decisive action to resolve the debt problem can
provide the necessary impetus.
Although we recognize that the Cologne Summit
initiative represents an improvement over the original
Heavily Indebted Poor Countries (HIPC) Debt Initiative, we
believe that the unsustainable debt of Africa — which
contains 33 of the 41 HIPC countries — should be written
off, for only then can those countries embark on the path of
sustainable growth and development.
In that connection, we welcome the recently
announced plan to cancel $27 billion of debt owed by the
poorest countries to allow them to use those resources to
finance education and health, which are important in
dealing with the problem of poverty.
We also commend the World Bank for establishing the
$400 million Infrastructure Investment Fund, whose
advisory board will be headed by Mr. Nelson Mandela,
former President of South Africa.
Capacity-building in all sectors of the economy is
important if developing countries are to benefit from the
opportunities arising from globalization and trade
liberalization. But in view of the lack of a level playing
field and the inherent obstacles facing African, Caribbean
and Pacific countries, it is imperative for them to continue
to benefit from trade preferences in the European Union
under the successor to the fourth ACP-CEE Convention
of Lomé for a sufficiently long transitional period before
they implement any alternative trade arrangement.
The euphoria created following the signing of the
Marrakesh agreement in 1994 after the conclusion of the
Uruguay Round has been short-lived; many developing
countries today recognize that they are overburdened with
World Trade Organization (WTO) commitments and
obligations. There is indeed a growing recognition that
implementation of these commitments is simply beyond
their capacity, or rather that there is a limit to trade
liberalization and deregulation.
It is, therefore, important to allow developing
countries flexibility within the world trading system to
implement policies in harmony with their sustainable
development needs. The provisions on special and
differential treatment in all areas covered by WTO
agreements should be fully and effectively implemented.
In this regard, it is also crucial that the multilateral
trading system should facilitate the process of regional
integration, because for many countries regional
integration is an important step towards their integration
into the global economy.
We welcome and support the recent OAU decision
to accelerate implementation of the 1991 Abuja Treaty for
the establishment of an African Economic Community.
This process could be facilitated by effective
implementation of the United States of America-Africa
Blueprint adopted in March 1999 and more importantly,
of the Africa Growth and Opportunity Act. We urge the
United States to ensure early passage of this long-standing
Bill with its original provisions on textiles and clothing.
Two days ago, I had the opportunity in my address
to the recent Assembly special session to highlight both
the inherent constraints on small island developing
countries and their development needs. The special
session gave us an opportunity to review the
implementation of the Barbados Declaration and
Programme of Action for the sustainable development of
small island developing States (SIDS): we must take the
process further to embrace other issues, such as
concessional loans and trade preferences for SIDS.
I reiterate my appeal to the international community
to give special attention to the plight of SIDS, in terms
both of providing financial resources, and of encouraging



foreign direct investment, and also in the context of the
negotiations for the third WTO Ministerial Conference, in
Seattle. We must ensure that the Conference, which is to be
held later this year, addresses the marginalization of small
economies and the problems of developing countries that
are net importers of food by adopting specific and practical
measures. We must also see to it that the Seattle Round of
multilateral trade negotiations is a “development round” that
puts the issue of development firmly on the international
agenda. The WTO negotiations in Seattle should be broad-
based and should provide a balanced outcome from which
all countries will benefit.
In this connection, it should be emphasized that
agricultural trade is of vital importance to a number of
developing countries, in particular to small economies
including small and vulnerable island developing States. In
the agricultural trade negotiations we should give just as
much importance to non-trade issues such as food security,
environmental protection and the viability of rural
populations.
These are vital issues for Mauritius, and for many
other SIDS and small economics and small economies. And
that is why we are emphasizing the multifunctionality of
agriculture. Planting sugar cane, which is the only crop
suitable to our difficult terrains, and which is resistant to
adverse climatic conditions like cyclones and droughts, also
contributes to environmental protection by providing a
renewable source of energy. Sugar exports earnings assure
food security. Many small island developing countries are
in the same situation as Mauritius. We would therefore urge
that this important dimension be fully taken into account in
the WTO negotiations on agriculture.
Economic growth by itself does not bring about
sustainable socio-economic development. Social
development should continue to be given due consideration
by our Organization. We therefore welcome the follow-up
conferences on social development and on women, which
will be organized next year.
For the majority of small States, the United Nations
continues to be the main bulwark against infringements on
their sovereignty and territorial integrity. We have
consistently drawn the attention of the Assembly to the
issue of the Chagos Archipelago, which was detached from
Mauritius by the former colonial Power prior to our
independence in 1968, and also to the plight of over 2000
people who were forced to leave the land of their birth,
where they had lived for generations, for resettlement in
Mauritius. This was done in total disregard of the United
Nations declaration embodied in resolution 1514 (XV), of
14 December 1960, and resolution 2066 (XX), of 16
December 1965, which prohibit the dismemberment of
colonial Territories prior to independence.
Mauritius has repeatedly asked for the return of the
Chagos Archipelago, including Diego Garcia, on which a
United States military base has been built, and thereby the
restoration of its territorial integrity. The over 2,000
displaced Ilois people have been facing tremendous
difficulties in adapting in mainland Mauritius, in spite of
all the efforts that Mauritius has made to assist them in
this process.
So far the issue has been discussed within the
framework of our friendly relations with the United
Kingdom, with a view to arriving at an acceptable
solution. Unfortunately, there has not been significant
progress. The United Kingdom has been maintaining that
the Chagos Archipelago will be returned to Mauritius
only when it is no longer required for defence purposes
by the West. While we continue the dialogue for an early
resolution of the issue on a bilateral basis, we urge the
United Kingdom in the meantime to allow the displaced
inhabitants to return to the Chagos Archipelago. At the
dawn of the new millennium, when we so strongly uphold
universal recognition of and respect for fundamental
human rights, the inhabitants of Chagos should not
continue to be denied the right to return to the Chagos
Archipelago.
The restoration of the territorial integrity of the State
of Mauritius will not be complete without the return of
Tromelin. We therefore call upon France to resume
constructive discussions with us on the question of
Tromelin.
This is the last session of the General Assembly for
this century. When we meet next year it will be a new
millennium. The question that comes to our minds is
whether we want to come back next year and discuss the
same issues and the same problems. Should we not,
rather, make a pledge here and now that by the time we
meet next year we will have taken the necessary measures
that will put an end to regional and ethnic problems and
to the abuse of human rights, and will instead create the
necessary environment to enable the human race to enjoy
basic freedom and basic rights in peace and prosperity?
Mauritius is ready to make such a pledge.
12









